DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 01/12/2022 has been entered. Claims 1-18 are pending in the application (claims 1-12 withdrawn).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Davenport (20070155525) in view of Kim (20110034275).

Regarding claim 13, Davenport (Figures 1-12) teaches a method for training movement of a sports swing user's feet, legs, hips, hands, arms, shoulders, and back, (See Fig. 3-4) the method comprising: containing an extendable and retractable component (Fig. 1, Part No. 14) (Para. 0032) configured to retract and extend within one or more housing components (Fig. 1, Part No. 16) (Para. 0032) and a coupling component (Fig. 1B, Part No. 30); providing friction (Para. 0033) between the extendable and retractable component (14) and an interior of the housing component (16) via one or more friction components (28) (Para. 0033-0034); allowing the extendable and retractable component (14) to extend within the housing component(s) whenever sufficient force is applied from a user's swing of the housing component to overcome the friction from the one or more friction components (Para. 0033-0034, 0036); providing a tactile response (Para. 0006, 0042) to the user when the extendable and retractable component extends within the housing, thereby indicating a predicted desired point of contact during a sports swing (Para. 0042); and preventing the extendable and retractable component from further extension out of the housing by one or more extension termination components (18) (Para. 0032) attached to the extendable and retractable component (14) and configured to engage or contact a portion of the housing component (16) (Para. 0032).
  	Davenport does not teach providing a tensioning component, wherein the tensioning component is configured to pass through the coupling component and to contact the extendable and retractable component.
 	Kim (Figures 1-8) teaches a coupling component (Fig. 3-6. Part No. 46) (Para. 0039, 0042); providing a tensioning component (Fig. 3-6. Part No. 48) (Para. 0035, 
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Davenport with the tensioning component is configured to pass through the coupling component and to contact the extendable and retractable component as taught by Kim as a means of providing means to adjust the moving range of a movable shaft member within a housing member (Kim: Para. 0039, 0042). 

 
	Regarding claim 14, the modified Davenport (Figures 1-12) teaches a method for training movement of a sports swing user's feet, legs, hips, hands, arms, shoulders, and back, (See Fig. 3-4) the method comprising: containing an extendable and retractable component (Fig. 1, Part No. 14) (Para. 0032) configured to retract and extend within one or more housing components (Fig. 1, Part No. 16) (Para. 0032).
 	The modified Davenport does not teach adjustably retarding the movement of the extendable and retractable component by positioning the tensioning component.  
	Kim (Figures 1-8) teaches adjustably retarding the movement of the extendable and retractable component by positioning the tensioning component (Fig. 3-6. Part No. 48) (Para. 0035, 0039, 0042).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Davenport with adjustably 


	Regarding claim 15, the modified Davenport (Figures 1-12) teaches providing a tactile response (Para. 0006, 0042) comprises allowing the extendable and retractable component (14) to move from a first, retracted position to a second, extended position with respect to the housing component(s) (16) (Para. 0006, 0042).  


	Regarding claim 16, the modified Davenport (Figures 1-12) teaches containing the extendable and retractable component (14) within the one or more housing components (16) comprises attaching the coupling component (Fig. 1B, Part No. 30) (Fig. 6, Part No. 627, 629; Para. 0049) to the extendable and retractable component (14) and the one or more housing components (16).  


	Regarding claim 17, the modified Davenport (Figures 1-12) teaches preventing the extendable and retractable component (14) from further extension out of the housing (16) comprises interacting, by the coupling component (30; Para. 0033) (Fig. 6, .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Davenport in view of Kim, further in view of Rodriguez (20150224381).

	Regarding claim 18, the modified Davenport (Figures 1-12) teaches a method for training movement of a sports swing user's feet, legs, hips, hands, arms, shoulders, and back, the method comprising: containing an extendable and retractable component (Fig. 1, Part No. 14) (Para. 0032) configured to retract and extend within one or more housing components (Fig. 1, Part No. 16) (Para. 0032).

	 Rodriguez (Figures 1-11) teaches measuring one or more characteristics of the user's swing via an interchangeable terminus component (Fig. 11, Part No. 160) (Para. 0063) comprising a swing data measurement component (Para. 0063), wherein the interchangeable terminus component is attached to the extendable and retractable component (162).  
 	It is noted that the prior art of Rodriguez discloses element 160 which houses element 166 which reads on the claimed swing data measurement component (See Rodriguez: Para. 0063).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Davenport with measuring one or more characteristics of the user's swing via an interchangeable terminus component as taught by Rodriguez as a means of detecting and recording velocity, acceleration, torque force and other physical data of a sports implement used for swing training (Rodriguez: Para. 0063).

Response to Arguments
Applicant’s arguments with respect to claims 13-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711